Name: Sixth Council Directive 92/20/EEC of 26 March 1992 on summertime arrangements
 Type: Directive
 Subject Matter: energy policy
 Date Published: 1992-04-04

 Avis juridique important|31992L0020Sixth Council Directive 92/20/EEC of 26 March 1992 on summertime arrangements Official Journal L 089 , 04/04/1992 P. 0028 - 0029SIXTH COUNCIL DIRECTIVE 92/20/EEC of 26 March 1992 on summertime arrangementsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Fifth Council Directive 89/47/EEC, of 21 December 1988 on summertime arrangements (4) introduced a common date and time throughout the Community for the beginning of the summertime period for 1990, 1991 and 1992 and, for the end of that period in those years, two different dates, one for Member States apart from Ireland and the United Kingdom and one for Ireland and the United Kingdom; Whereas, for as long as Member States apply summertime arrangements, it is important for the establishment and functioning of the internal market that a common date and time for both the beginning and end of the summertime period should be fixed in the whole Community area from 1993 onwards; Whereas, for geographical reasons, Ireland and the United Kingdom should, however, be afforded the possibility of fixing, for one or both of the two years 1993 and 1994, an end date for summertime different from that provided for the other Member States; Whereas Article 4 of the Fifth Directive provides that the Council, acting on a proposal of the Commission, shall adopt before 1 January 1992 the arrangements to apply from 1993 onwards; Whereas, for geographical reasons, common summertime arrangements should not apply to the overseas territories of the Member States; Whereas it is appropriate to re-examine the summertime period from time to time and whereas provisions should therefore be adopted for 1993 and 1994, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, the expression 'summertime period' shall mean the period of the year during which time is advanced by 60 minutes in relation to the time for the rest of the year. Article 2 Member States shall take the measures necessary to ensure that in each Member State the summertime period for 1993 and 1994 begins at 1 a.m. Greenwich Mean Time (GMT) on the last Sunday in March, that is to say: - in 1993: on 28 March, - in 1994: on 27 March. Article 3 1. Member States shall take the measures necessary to ensure that in each Member State the summertime period for 1993 and 1994 ends at 1 a.m. Greenwich Mean Time (GMT) on the last Sunday in September, that is to say: - in 1993: on 26 September, - in 1994: on 25 September. 2. Ireland and the United Kingdom may, however, take the measures necessary to ensure that the summertime period for 1993 and 1994 ends at 1 a.m. Greenwich Mean Time (GMT) on the fourth Sunday in October, that is to say: - in 1993: on 24 October, - in 1994: on 23 October. 3. Should Ireland and the United Kingdom decide, before 1994, to bring the end of their summertime period into line with the dates provided for in paragraph 1, they shall notify the Commission, which will inform the other Member States thereof. Article 4 The Council, acting on a proposal from the Commission, shall adopt by 1 January 1994 the arrangements to apply from 1995 onwards. Article 5 This Directive shall not apply to the overseas territories of the Member States. Article 6 This Directive is addressed to the Member States. Done at Brussels, 26 March 1992. For the Council The President Joaquim FERREIRA DO AMARAL (1) OJ No C 219, 22. 8. 1991, p. 4. (2) OJ No C 13, 20. 1. 1992, and Decision of 11 March 1992 (not yet published in the Official Journal). (3) OJ No C 40, 17. 2. 1992, p. 14. (4) OJ No L 17, 21. 1. 1989, p. 57.